CAPITAL GROWTH PLANNING, INC. A Diversified Investment & Financial Services Corporation Est. 1969 Maxlife - CGP Partners , LLC Joint Venture Agreement & Terms for Strategy One Maxlife Fund, Inc. with the assistance of Capital Growth Planning, Inc. will primarily be responsible for locating, introducing, and delivering capital to the Maxlife - CGP Partners Joint Venture, ("JV"), using its "public company" status and institutional contacts and clients. CGP will assist in capital raising efforts by providing its back office support, specialized services, expertise, settlement strategies and methods to be used by the JV. Capital Growth Planning, Inc. ("CGP") and its subsidiaries will be primarily responsible for locating and sourcing policies for the JV, which will include identifying, negotiating, and making specific offers to purchase individual policies that fit the purchase strategy of the JV, as well as negotiating brokerage fees, when applicable. Once a policy is targeted for purchase at the appropriate discount to market, a full and complete due diligence review will be completed (see Due Diligence Check List attached). Once passing the due diligence review, settlement documents will be drafted to purchase the policy (see Settlement Process). CGP Settlement documentation has been conformed to purchase several variations of policy ownership, including Trust Powers and/or Beneficial Interest (see Settlement Documents list attached). CGP has in house legal counsel to deal with most documentation issues and to perform final review of settlement documents. If in certain situations, CGP's Counsel cannot deal with documentation issues that arise, the JV will consent to either passing on the policy or locating outside counsel to complete documentation, for an agreed upon fee. Once clear ownership has been transferred to the JV, CGP will immediately begin marketing the policy to identify interested buyers for policy resale. All policies will be put to all our potential market contacts so as to bring the highest possible price. Once offers are received, CGP will negotiate an appropriate sales price and third party brokerage fees, if applicable.
